
	
		II
		112th CONGRESS
		1st Session
		S. 855
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Stabenow (for
			 herself, Mrs. Hutchison, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To make available such funds as may be necessary to
		  ensure that members of the Armed Forces, including reserve components thereof,
		  continue to receive pay and allowances for active service performed when a
		  funding gap caused by the failure to enact interim or full-year appropriations
		  for the Armed Forces occurs, which results in the furlough of non-emergency
		  personnel and the curtailment of Government activities and
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pay Our Troops
			 Act.
		2.Emergency funding for
			 pay and allowances for members of the Armed Forces during funding gap impacting
			 the Department of Defense or Department of Homeland Security
			(a)Funds for
			 military pay and allowancesDuring a funding gap impacting the Armed
			 Forces, the Secretary of the Treasury shall make available to the Secretary of
			 Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard), out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, such amounts as the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to members of the
			 Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve
			 components thereof, who perform active service during the funding gap.
			(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of
			 a fiscal year for which interim or full-year appropriations for the personnel
			 accounts of the Armed Forces for that fiscal year have not been enacted.
			
